                                     UNITED STATES BANKRUPTCY COURT
                                   FOR THE EASTERN DISTRICT OF WISCONSIN

 In re                                                              Chapter 13
 LINDA A. MCALISTER                                                 Case No. 19-27738-BHL

                                   Debtor.


                               ORDER RESOLVING TRUSTEE’S OBJECTION
                                    TO CONFIRMATION OF PLAN



The Chapter 13 Trustee represents that the Trustee and the Debtor, through counsel, have agreed that the

Trustee’s Objection to Confirmation may be sustained on the following terms:

             On or before December 6, 2019, the Debtor shall:

                 1.       File an Amended Schedule I to accurately disclose the Debtor’s employment

             status and monthly source of income.

                 2.       Provide documentation sufficient to verify the Social Security, food share,

             Supplemental Security, and long-term disability benefits listed on Schedule I.

                 3.       File a feasible Amended Plan to remove the secured claim for property taxes in

             section 3.1 and move it to section 3.2, to provide for 12% interest on the secured claim

             held for property taxes as required by 11 U.S.C. § 511(b), and remove the adequate
Prepared by:
Sandra M. Baner, Staff Attorney
Office of the Chapter 13 Trustee
P O Box 510920
Milwaukee, WI 53203
T: (414) 271-3943
info@chapter13milwaukee.com
                      Case 19-27738-bhl        Doc 37     Filed 11/12/19       Page 1 of 2
           protection payments on a non-purchase money security interest held by Wisconsin Title

           Loan, which are not authorized by 11 U.S.C. § 1326(a).

IT IS THEREFORE ORDERED THAT:

Based on and subject to these agreed terms, the Trustee’s Objection to Confirmation is sustained.

                                                          #####




                                                      2


                   Case 19-27738-bhl        Doc 37        Filed 11/12/19    Page 2 of 2
